Citation Nr: 0633770	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The veteran requested a hearing before a member of the Board, 
but he subsequently withdrew his request.  38 C.F.R. § 
20.704.

The issue of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The pure tone threshold at each of the four tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 
decibels or more in each ear indicative of an exceptional 
pattern of hearing impairment. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.86, Diagnostic Code 
6100 (2006). 



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003.  In the notice, the veteran was informed of the 
type of evidence needed to substantiate the underlying claim 
of service connection for hearing loss.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of 


disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial rating 
higher than 40 percent for hearing loss. Dingess at 19 Vet. 
App. 473.

Duty to Assist

In October 2006, the veteran's representative claimed that 
the veteran's hearing loss was worse than originally rated 
and he requested that the veteran be reexamined.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on the claim.  The veteran was 
afforded an examination in July 2003.  Reexamination will be 
requested whenever there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, a reexamination is required 
if the evidence indicates that there has been a material 
change in a disability.  As there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined, and as the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted, VAOPGCPREC 11-95, the Board is deciding the 
appeal on the current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIA. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulations include Tables VI , VIA, and VII to calculate 
the rating to be assigned.  38 C.F.R. § 4.85.  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIA is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c).  When the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIA is to be used, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b).

Factual Background

On VA audiological examination in May 2003, puretone 
thresholds in HERTZ at the tested frequencies of 1000, 2000, 
3000, and 4000 were in the RIGHT ear 60, 80, 90, and 90 
decibels respectively, and in the LEFT ear 75, 90, 100, and 
100 decibels respectively.  The average decibel loss in the 
right ear was 80 and the average in the left ear was 91.  
Speech recognition was 76 percent on the right and 80 percent 
on the left.  

On VA audiological examination in July 2003, the puretone 
thresholds in HERTZ at the tested frequencies of 1000, 2000, 
3000, and 4000 were in the RIGHT ear 60, 80, 80, and 75 
decibels, and in the LEFT ear 75, 90, 95, and 95 decibels.  
The average decibel loss in the right ear was 73 and the 
average in the left ear was 88.  Speech recognition ability 
in the right ear was 92 percent and 84 percent in the left 
ear.



Analysis

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz during the July 
2003 VA examination were 55 decibels or more, an exceptional 
pattern of hearing impairment is shown under 38 C.F.R. § 4.86 
(in an exceptional pattern of hearing impairment an alternate 
TABLE VIA is used to determine the numerical designation for 
puretone threshold and the higher numerical designation for 
either TABLE VI or TABLE VIA is used to rated the hearing 
loss).

Here, applying the VA audiological evaluation results of July 
2003, to Table VIA produced an elevated numerical designation 
for the right ear of VI and VIII for the left ear.  The 
combination of Level VI in the right ear and VII in the left 
ear, in accordance with Table VIA, corresponds to a 40 
percent rating.  38 C.F.R. § 4.85, Table VII.  

The findings from the July 2003 examination show the greater 
degree of hearing loss. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, and based 
on the VA test results there is no factual basis for an 
initial rating higher than 40 percent at any time during the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether referral for 
extraschedular consideration is warranted.  While the 
veteran's representative argued in the Appellant's Brief 
submitted in October 2006, that the veteran's hearing loss 
presents an exceptional or unusual disability picture.  
According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no lay or medical evidence that the veteran's 
bilateral hearing loss has resulted in frequent periods of 
hospitalization in recent years.  The veteran has not 
presented any evidence of the loss of work or the need for 
accommodation in order to keep employment.  While the 
veteran's bilateral hearing loss disability may have resulted 
in some interference with his industrial ability, there is no 
lay or medical evidence that this level of disability is not 
fully contemplated by the rating schedule.  Thus, the Board 
finds that the bilateral hearing loss disability does not 
present such exceptional or unusual disability pictures that 
it would render the application of the schedular criteria 
impractical.


ORDER

An initial rating higher than 40 percent for bilateral 
hearing loss is denied.


REMAND

On VA audiological examination in July 2003, tinnitus was 
diagnosed, but the examiner did not offer an opinion as to 
whether it is related to service or to service-connected 
hearing loss. 

Accordingly, the case is REMANDED for the following action.

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that current 
tinnitus is related to the veteran's 
exposure to noise during service or to 
service-connected hearing loss.  The 
claims file must be made available to the 
examiner for review.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case, and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


